
QuickLinks -- Click here to rapidly navigate through this document

EXHIBIT 10.21


EMPLOYMENT AGREEMENT


        THIS EMPLOYMENT AGREEMENT (the "Agreement"), is made and entered into
this 13th day of February, 2004 (the "Effective Date") by and between
Vastera, Inc., a Delaware corporation with its principal place of business at
45025 Aviation Drive, Dulles, VA 20166 ("Vastera" or the "Company"), and Timothy
A. Davenport ("Davenport" or the "Employee").


RECITALS


        WHEREAS, Employee has been, and is currently, employed by the Company in
a critical managerial position with the Company;

        WHEREAS, Employee is currently employed by the Company on an at-will
basis;

        WHEREAS, Employee and the Company each believe it to be in their best
interests to make Employee's employment more in definite and certain in nature;
and

        WHEREAS, Employee and the Company now desired to execute this Agreement
to provide for a greater certainty in Employee's employment.


AGREEMENT


        NOW, THEREFORE, in consideration of the mutual covenants and promises
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

        1.    Term of Employment.    The Company hereby agrees to employ the
Employee, and the Employee hereby accepts employment with the Company, upon the
terms set forth in this Agreement, for the period commencing on the Effective
Date and ending on December 31, 2004 (such time period being referred to as the
"Initial Term"). This Agreement shall automatically renew in one-year increments
(each such one-year period being referred to as a "Renewal Term"), unless no
later than 90 days prior to the expiration of the Initial Term or any Renewal
Term one Party notifies the other Party in writing of its intention not to renew
for an additional Renewal Term. The Initial Term and each and all Renewal Terms
are collectively referred to as the "Employment Period".

        2.    Title; Capacity.    The Employee shall serve as President and
Chief Executive Officer of Vastera and as an officer or director of such of
Vastera's direct or indirect and wholly owned or partially owned subsidiaries as
the duties of the Employee may require from time to time. The Employee shall be
based at the Company's headquarters in Dulles, Virginia or such other place
within a 40-mile radius thereof, as may be reasonably requested by the Company.
The Employee shall be subject to the supervision of, and shall have such
authority as is delegated to him by, the Board of Directors (the "Board").

        The Employee hereby accepts such employment and agrees to undertake the
duties and responsibilities inherent in such position and such other duties and
responsibilities as the Company's Board shall from time to time reasonably
assign to him. Except during the Stub Period (defined herein below), the
Employee agrees to devote his entire business time, attention and energies to
the business and interests of the Company during the Employment Period; provided
that for reasonable periods of time each month the Employee may engage in
non-competitive business or charitable activities, such as activities involving,
educational, religious and similar types of organizations, speaking engagements,
membership on the board of directors of such other organizations to which the
Company may from time to time agree, and similar types of activities so long as
such activities do not interfere with the Employee's responsibilities hereunder.
The Employee agrees to abide by the rules, regulations, instructions, personnel
practices and policies of the Company and any changes therein that may be
adopted from time to time by the Company. The Employee acknowledges receipt of
copies of all such rules and policies committed to writing as of the Effective
Date.

--------------------------------------------------------------------------------


        3.    Compensation and Benefits.    

        3.1    Salary.    Beginning on the Effective Date, the Company shall pay
Employee an annual salary of $350,000 (such amount being referred to as
Employee's "Base Salary"). All amounts to be paid to Employee hereunder shall be
paid semi-monthly, or in such other manner that is in accordance with the
Company's standard payroll practices, prorated for any partial compensation
period. Such Base Salary shall be subject to upward adjustment thereafter by the
Board or by the Compensation Committee if such duties have been delegated
thereto by the Board.

        3.2    Annual Review of Employee's Aggregate Compensation.    The Board
or the Compensation Committee shall review the Employee's aggregate compensation
no less frequently than once per annum. Such reviews shall take into
consideration any changes in the Employee's duties, responsibilities, increases
in the general and regional cost of living, the Employee's prior year
performance, and such other factors as the Board or the Compensation Committee
shall deem germane to the review. Based on the results of such review(s) the
Board or the Compensation Committee may adjust the Employee's Base Salary, the
Employee's Annual Bonus, or any combination thereof upward.

        3.4    Fringe Benefits.    The Employee shall be entitled to participate
in all benefit programs that the Company has established as of the Effective
Date and such benefit plans as the Company may subsequently establish, modify,
amend, or alter and makes available to its employees, if any, to the extent that
Employee's position, tenure, salary, age, health and other qualifications make
him eligible to participate. The Employee shall be entitled to paid leave in
accordance with the Company's vacation and leave policies.

        3.5    Stock Option Plan and Employee Stock Purchase Plan.    The
Employee shall be entitled to participate in the Company's 2000 Stock Incentive
Plan (the "Option Plan") and the 2000 Employee Stock Purchase Plan (the "ESPP").

        3.6    Reimbursement of Expenses.    The Company shall reimburse the
Employee for all reasonable travel, entertainment and other expenses incurred or
paid by the Employee in connection with, or related to, the performance of
[his/her] duties, responsibilities or services under this Agreement, upon
presentation by the Employee of documentation, expense statements, vouchers, and
such other supporting information as the Company may request, or as may be
consistent with standard company practices, provided, however, that the amount
available for such travel, entertainment and other expenses may require approval
in advance or may be fixed in advance by the Board.

        4.    Employment Termination.    The employment of the Employee by the
Company pursuant to this Agreement shall terminate upon the occurrence of any of
the following:

        4.1   Expiration of the Employment Period in accordance with Section 1;

        4.2   At the election of the Company, "for cause", immediately upon
written notice by the Company to the Employee. For the purposes of this
Section 4.2, termination for cause shall be deemed to exist upon:

(a)the conviction of the Employee of, or the entry of a pleading of guilty or
nolo contendere by the Employee to, any crime involving moral turpitude that may
reasonably adversely reflect on the Company or any felony;

(b)willful misconduct in connection with the Employee's duties or willful
failure to use reasonable effort to perform substantially [his/her]
responsibilities in the best interest of the Company (including, without
limitation, breach by the Employee of this Agreement), except in cases involving
the mental or physical incapacity or disability of the Employee; provided
however, that the Board may terminate the Employee's employment pursuant to

2

--------------------------------------------------------------------------------

Section 4.2(b) only after the failure by the Employee to correct or cure, or to
commence and continue to pursue the correction or curing of, such refusals
within 30 days after receipt by the Employee of written notice by the Board of
each specific claim of any such misconduct or failure. The Employee shall have
the opportunity to appear before the Board to discuss such written notice during
such 30-day period. "Willful misconduct" and "willful failure to perform" shall
not include actions or inactions on the part of the Employee that were taken or
not taken in good faith by the Employee; and

(c)fraud, material dishonesty, or gross misconduct in connection with the
Company perpetuated by the Employee.

        4.3   Upon the death or 30 days after the disability of the Employee. As
used in this Agreement, the term "disability" shall mean the inability of the
Employee, due to a physical or mental disability, for a period of 180 days,
regardless of whether consecutive, during any 360-day period to perform the
services contemplated under this Agreement. A determination of disability shall
be made by a physician satisfactory to both the Employee and the Company,
provided that if the Employee and the Company do not agree on a physician, the
Employee and the Company shall each select a physician and these two together
shall select a third physician, whose determination as to disability shall be
binding on all parties;

        4.4   At the election of the Employee, upon not less than 30 days prior
written notice of termination other than for "good reason" as defined below; or

        4.5   At the election of the Company, otherwise than for cause, upon not
less than 10 business days prior written notice or at the election of the
Employee for "good reason" upon not less than 20 business days prior written
notice of termination. "Good reason" shall be deemed to exist when there occurs:
(A) a material breach of this Agreement by the Company; (B) a material change in
the reporting responsibilities of the Employee to someone other than the Board;
(C) a substantial diminution of the Employee's responsibilities; (D) any
reduction in the Employee's level of compensation without the approval of the
Employee; or (E) a transfer of the Employee's work location for purposes of
performing his duties hereunder to a location that is beyond a 40-mile radius
from the Company's current headquarters location in Dulles, Virginia.

        5.    Effect of Termination.    

        5.1    Termination for Cause or at the Election of the Employee.    In
the event the Employee's employment is terminated for cause pursuant to
Section 4.2, or at the election of the Employee pursuant to Section 4.4, the
Company shall pay to the Employee the compensation and benefits otherwise
payable to him under Section 3 through the last day of his actual employment by
the Company.

        5.2    Termination for Death or Disability.    If the Employee's
employment is terminated by death or because of disability pursuant to
Section 4.3, the Company shall pay to the estate of the Employee or to the
Employee, as the case may be, the compensation which would otherwise be payable
to the Employee up to the end of the month in which the termination of his
employment because of death or disability occurs.

        5.3    Termination at the Election of the Company or the Employee for
Good Reason.    If the Employee's employment is terminated at the election of
the Company, otherwise than for cause, or by the Employee for good reason
pursuant to Section 4.5, subject to this Section 5.3, the Company shall pay to
Employee an aggregate severance amount equal to 50% of the Employee's Annual
Base Salary in effect as of the date of such termination (i.e., six months' base
salary) (such amount being referred to as the "Severance Amount"). At the
discretion of the Company, payment of the Severance Amount may be made in either
a single lump sum amount or in periodic payments consistent with the Company's
payroll policies and practices. Payment of the Severance Amount

3

--------------------------------------------------------------------------------




shall be contingent upon the Employee signing a Release and Waiver Agreement
substantially in the form attached hereto as Exhibit A. In addition to the
Severance Amount, the Company shall provide Employee with full medical, dental,
and vision benefits through the sixth full month following the date of
Employee's termination.

        5.4    Extension of Option Exercise Period; Acceleration of Option
Vesting.    

(a)Notwithstanding anything to the contrary contained in the exercise provisions
of any of Employee's existing agreements governing the granting and exercising
of options to purchase shares of the Company's Common Stock, irrespective of
whether such options are incentive stock options ("ISO"s) or nonstatutory stock
options ("Nonquals") or any such agreements executed by the Employee and the
Company subsequent to the Effective Date, the Company agrees that Employee shall
have six-months from the Employee's termination date in which to exercise all
options that are vested as of the date upon which Employee's employment was
terminated, subject to any trading window requirements or other restrictions
imposed under the Company's insider trading policy. This subsection 5.4(a)
hereby (i) amends and shall be deemed an amendment to the exercise provisions of
each and every existing agreement of Employee's governing the granting and
exercising of options (both ISO and Nonqual) and (ii) is deemed incorporated by
reference into any agreement between the Employee and the Company governing the
granting and exercising of options (both ISO and Nonqual) executed subsequent to
the date hereof, as though such provision were restated therein in their
entirety.

(b)Notwithstanding anything to the contrary contained in the exercise provisions
of any of Employee's existing agreements governing the granting and exercising
of ISOs and Nonquals, if during the Employment Period a Change of Control Event
(as defined below) occurs, 100% of the unvested portion of all options held by
Employee as of the date of Change of Control Event shall be deemed vested and
Employee shall be entitled to exercise such options during the time period
described in subsection 5.4(a). For purposes of this section 5.4(b) a "Change of
Control Event" shall be deemed to exist if there occurs either:

(i)a merger or consolidation in which securities possessing more than fifty
percent (50%) of the total combined voting power of the Company's outstanding
securities are transferred to a person or persons different from the persons
holding those securities immediately prior to such transaction, or

(ii)the sale, transfer or other disposition of all or substantially all of the
Company's assets in complete liquidation or dissolution of the Company.

        5.5    Gross Up for Tax Treatment.    The Company agrees that if

(A)because of the operation of any of the provisions of this Agreement, the
payments to be made to Employee and the acceleration of option vesting hereunder
are deemed "golden parachute payments" under the Internal Revenue Code of 1984,
as amended, and

(B)Employee is obligated to pay an excise tax associated with such golden
parachute payments, the Company shall reimburse the Employee in full for both
(i) the amount of any such excise tax owed upon such golden parachute payments
and (ii) any excise or ordinary income taxes owed in connection with the payment
of the amount described in the preceding clause (i) (such payments being
referred to as the "gross up amounts").

        5.6    Survival.    The provisions of Sections 6 and 7 shall survive the
termination of this Agreement.

4

--------------------------------------------------------------------------------

        6.    Non-Compete.    

        6.1   So long as the Company is not in breach of this Agreement, during
the Employment Period and for a period of one year after the termination or
expiration thereof, the Employee will not directly or indirectly as an
individual proprietor, partner, stockholder, officer, employee, director, joint
venturer, investor, lender, or in any other capacity whatsoever (other than as
the holder of not more than 5% of the total outstanding stock of a publicly held
company), engage in the business of providing global trade management services
as performed by the Company on the date of termination of Employee's employment
within a 40-mile radius of Dulles, Virginia.

        6.2   So long as the Company is not in breach of this Agreement, during
the Employment Period and for a period of one year following the termination or
expiration thereof, the Employee will not directly or indirectly:

        (a)   as an individual proprietor, partner, stockholder, officer,
employee, director, joint venturer, investor, lender, or in any other capacity
whatsoever (other than as the holder of not more than 5% of the total
outstanding stock of a publicly held Company), engage in the business of
developing, producing, marketing or selling software or providing services of
the kind or type developed or being developed, produced, marketed or sold by the
Company or its affiliates while the Employee was employed by the Company; or

        (b)   recruit, solicit or induce, or attempt to induce, any employee or
employees of the Company or its affiliates to terminate their employment with,
or otherwise cease their relationship with, the Company or its affiliates; or

        (c)   solicit, divert or take away, or attempt to divert or to take
away, the business or patronage of any of the clients, customers or accounts, or
prospective clients, customers or accounts, of the Company or its affiliates
which were contacted, solicited or served by the Employee while employed by the
Company.

        6.3   The parties agree that the relevant public policy aspects of
covenants not to compete have been discussed, and that every effort has been
made to limit the restrictions placed upon the Employee to those that are
reasonable and necessary to protect the Company's legitimate interests.

        6.4   If any restriction set forth in this Section 6 is found by any
court of competent jurisdiction to be unenforceable because it extends for too
long a period of time or over too great a range of activities or in too broad a
geographic area, it shall be interpreted to extend only over the maximum period
of time, range of activities or geographic area as to which it may be
enforceable.

        6.5   The restrictions contained in this Section 6 are necessary for the
protection of the business and goodwill of the Company and/or its affiliates and
are considered by the Employee to be reasonable for such purposes. The Employee
agrees that any breach of this Section 6 will cause the Company and/or its
affiliates substantial and irrevocable damage and therefore, in the event of any
such breach, in addition to such other remedies which may be available, the
Company shall have the right to seek specific performance and injunctive relief.
The Employee acknowledges that he has received compensation for the terms of
this Section 6 pursuant to various stock option agreements and other
compensation.

        7.    Proprietary Information and Developments.    

        7.1    Proprietary Information.    

        (a)   The Employee agrees that all information and know-how, regardless
of whether in writing, relating to the business, technical or financial affairs
of the Company and that is generally understood in the industry as being trade
secret, confidential and/or proprietary, that

5

--------------------------------------------------------------------------------

is designated as being confidential or proprietary information of the Company,
either verbally or in writing, or that is designated as representing trade
secrets of the Company, either verbally or in writing (collectively,
"Proprietary Information"), is and shall be the exclusive property of the
Company. For purposes of this Agreement, Property Information shall mean, by way
of illustration and not limitation, all information and know-how (regardless of
whether patentable and regardless of whether copyrightable) owned, posses or
used by the Company, including, without limitation, any invention, existing or
future product, formula, method, manufacturing techniques and procedures,
composition, compound, project, development, plan, vendor information, supplier
information, customer information, apparatus, equipment, trade secret, process,
research, reports, clinical data, financial data, technical data, test data,
know-how, computer program, software, software documentation, hardware design,
technology, marketing or business plan, forecast, unpublished financial
statement, budget license, patent applications, contracts, joint ventures,
price, cost and personnel data.

        (b)   The Employee agrees not to and will not disclose any Proprietary
Information to others outside the Company or use the same for any unauthorized
purposes without written approval by an officer of the Company, from the
Effective Date, during or after his employment unless and until such Proprietary
Information (i) has become public knowledge through legal means without fault by
the Employee, or (ii) is already public knowledge prior to the signing of this
Agreement.

        (c)   The Employee agrees that all files, letters, memoranda, reports,
records, data, schematics, sketches, drawings, laboratory notebooks, program
listings, computer programs, databases, products, test equipment, prototypes or
other written, photographic, magnetic or other tangible material containing or
embodying Proprietary Information, whether created by the Employee or others,
which shall come into his custody or possession (hereinafter collectively
referred to as the Company Records) shall be, shall continue to be and are the
exclusive property of the Company to be used by the Employee only in the
performance of his duties for the Company. All such Company Records or copies
thereof and all other tangible property of the Company in the custody or
possession of the Employee shall be delivered to the Company, upon the earlier
of (i) a request by the Company or (ii) termination of this Agreement. After
such request, termination or delivery, the Employee agrees not to and shall not
retain any such Company Records or copies thereof or any such other tangible
property.

        7.2    Developments.    

        (a)   The Employee agrees to make and will make full and prompt
disclosure to the Company of all inventions, know-how, improvements, product
ideas, new products, discoveries, methods, developments, software, and works of
authorship, whether or not patentable and whether or not copyrightable, and all
other intellectual property rights, including but not limited to patents,
copyrights, copyrightable works, trade secrets and trademarks, and all books,
schematics, magnetic files and written records related thereto which are or were
created, made, conceived, reduced to practice by or became owned by the Employee
or under his direction or jointly with others either (i) during his employment
whether or not during normal working hours or on the premises of the Company, or
(ii) prior to his employment by the Company if used by the Company during his
employment by the Company, in either event, to the extent relevant to the
Company's business, including but not limited to, its techniques, developments,
projects or products (all of which, whether disclosed or not, are collectively
referred to in this Agreement as "Developments").

        (b)   The Employee agrees to assign and does hereby assign, convey and
transfer to the Company (or any person or entity designated by the Company) all
his rights, title and interest in and to all Developments; provided that the
Employee may use Developments described in

6

--------------------------------------------------------------------------------




(a)(ii) above in a manner that complies with terms set forth in Section 6
(Non-Compete) and Section 7.1 (Proprietary Information) hereof.

        (c)   The Employee agrees to cooperate fully with the Company, both
during and after his employment with the Company, with respect to the worldwide
procurement, maintenance and enforcement, including assistance or cooperation in
legal proceedings, of copyrights, patents and similar protections (both in the
United States and foreign countries) relating to Developments; and, if such
cooperation by the Employee is required after the Employee has ceased to be
employed by the Company, then the Company will reimburse the Employee for any
expenses reasonably incurred by Employee in connection with such cooperation.
The Employee shall sign all papers, copyright applications, assignments,
declarations, powers of attorney, patent applications, and other related or
necessary documents, which the Company may deem necessary or desirable in order
to enforce and/or protect its rights and interests in any Developments or any
Proprietary Information.

        7.3    Other Agreements.    Employee hereby represents that he is not
bound by the terms of any agreement with any previous employer or other party to
refrain from using or disclosing any trade secret or confidential or proprietary
information in the course of his employment with the Company or to refrain from
competing, directly or indirectly, with the business of such previous employer
or any other party. Employee further represents that his performance of all the
terms of this Agreement and as an employee of the Company does not and will not
breach any agreement to keep in confidence proprietary information, knowledge or
data acquired by him in confidence or in trust prior to his employment with the
Company.

        7.4    Company and Affiliates.    Where the term "Company" is used in
this Section 7 it will be deemed to include any affiliate of the Company,
including but not limited to Vastera, Inc.

        8.    Notices.    All notices required or permitted under this Agreement
shall be in writing and shall be deemed effective upon delivery personally, by
facsimile or by overnight mail, or upon deposit in the United States Post
Office, by registered or certified mail, postage prepaid, addressed to the other
party at the address shown above, or at such other address or addresses as
either party shall designate to the other in accordance with this Section 8.

        9.    Pronouns.    Whenever the context may require, any pronouns used
in this Agreement shall include the corresponding masculine, feminine or neuter
forms, and the singular forms of nouns and pronouns shall include the plural,
and vice versa.

        10.    Entire Agreement.    This Agreement and the exhibits hereto
constitutes the entire agreement between the parties and supersedes all prior
agreements and understandings, whether written or oral, relating to the subject
matter of this Agreement.

        11.    Amendment.    This Agreement may be amended or modified only by a
written instrument executed by both the Company and the Employee.

        12.    Governing Law.    This Agreement shall be construed, interpreted
and enforced in accordance with the laws of the Commonwealth of Virginia.

        13.    Successors and Assigns.    This Agreement shall be binding upon
and inure to the benefit of both parties and their respective successors and
assigns, including any corporation with which or into which the Company may be
merged or which may succeed to its assets or business, provided, however, that
the obligations of the Employee are personal and shall not be assigned by him.

        14.    Trial by Jury.    The parties agree that they have waived their
right to a jury trial with respect to any controversy, claim, or dispute arising
out of or relating to this Agreement, or the breach thereof, or arising out of
or relating to the employment of the Employee, or the termination thereof,
including

7

--------------------------------------------------------------------------------


any claims under federal, state, or local law, and that any such controversy,
claim, or dispute shall be heard and adjudicated in the state courts of the
Commonwealth of Virginia, in Fairfax County.

        15.    Miscellaneous.    

        15.1 No delay or omission by the Company in exercising any right under
this Agreement shall operate as a waiver of that or any other right. A waiver or
consent given by the Company on any one occasion shall be effective only in that
instance and shall not be construed as a bar or waiver of any right on any other
occasion.

        15.2 The captions of the sections of this Agreement are for convenience
of reference only and in no way define, limit or affect the scope or substance
of any section of this Agreement.

        15.3 In case any provision of this Agreement shall be invalid, illegal
or otherwise unenforceable, the validity, legality and enforceability of the
remaining provisions shall in no way be affected or impaired thereby.

        15.4 This Agreement is effective as of the date of execution of this
Agreement, will survive Employee's employment with the Company, and does not in
any way restrict Employees right or the right of the Company to terminate
Employee's employment.

        15.5 Employee certifies and acknowledges that he has carefully read all
of the provisions of this Agreement and that she understands and will comply
fully and faithfully with its provisions.

8

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have executed this Employment
Agreement as of the day and year set forth above.

VASTERA, INC.

By:                                                                           
                Brian D. Henderson
                Chief Counsel


By:                                                                           
                Maria Henry
                Chief Financial Officer


By:                                                                           
                Richard A. Lefebvre
                Chairman of the Board of Directors


EMPLOYEE

                                                                         
Timothy A. Davenport

9

--------------------------------------------------------------------------------



QuickLinks


EMPLOYMENT AGREEMENT
RECITALS
AGREEMENT
